 



Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

     This Executive Employment Agreement (this “Agreement”) is entered into this
11th day of May 2005 (the “Effective Date”), by and between Lance, Inc., a North
Carolina corporation (the “Company”), and David V. Singer (the “Executive”).

Statement of Purpose

     The Company desires to employ the Executive, and the Executive desires to
accept employment, on the terms and conditions set forth in this Agreement, as
well as in the Compensation and Benefits Assurance Agreement and the RSU
Agreement, which are also being executed as of the Effective Date.

     In consideration of the foregoing, the mutual agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

     1. Definitions. Capitalized terms used in this Agreement that (i) are not
expressly defined herein and (ii) are defined in the Compensation and Benefits
Assurance Agreement shall have the respective meanings given to those terms in
the Compensation and Benefits Assurance Agreement. In addition, as used herein,
the following terms shall have the following meanings:



  (a)   “Cause” means:



  (i)   A demonstrably willful and deliberate act or failure to act by the
Executive (other than as a result of incapacity due to physical or mental
illness, but including a breach of fiduciary duty owed to the Company or its
shareholders) that is committed in bad faith, without reasonable belief that
such action or inaction is in the best interests of the Company, which causes
actual material financial injury to the Company and which act or inaction is not
remedied within fifteen (15) business days of written notice from the Board of
Directors of the Company (“the Board”);     (ii)   The Executive’s commission of
a crime involving moral turpitude, fraud, theft or financial dishonesty that is
materially detrimental to the Company or its good will or that materially causes
harm to the Company’s relationships with its customers, suppliers or employees;
    (iii)   The Executive’s habitual and intemperate use of alcohol or illegal
drugs (including the abuse of prescribed medication) to the extent that the
same, after affording the Executive any required reasonable accommodation,
materially interferes with the Executive’s ability to competently, diligently
and substantially perform the essential duties of his employment;

 



--------------------------------------------------------------------------------



 



      “Cause” must be determined by the Board in the exercise of good faith and
reasonable judgment, and be evidenced by a written resolution adopted prior to
any termination of the Executive’s employment specifying the conduct of the
Executive giving rise to a determination of Cause.



  (b)   “Compensation and Benefits Assurance Agreement” means that certain
Compensation and Benefits Assurance Agreement between the Executive and the
Company entered into as of the Effective Date.     (c)   “Effective Date” means
the date of this Agreement.     (d)   “RSU Agreement” means that certain
Restricted Stock Unit Award Agreement between the Executive and the Company
entered into as of the Effective Date.     (e)   “Termination Date” means the
date of the termination of Executive’s employment with the Company for any
reason.

     2. Employment Term. Subject to the terms and conditions of this Agreement,
the Company hereby employs the Executive, and the Executive hereby accepts
employment, commencing on the Effective Date and ending on the later of the
third anniversary of the Effective Date or on the last day of the Extension
Period, unless sooner terminated pursuant to Paragraph 6 hereof (the “Employment
Term”). The Employment Term shall automatically be extended for an additional
one-year period and then again on each succeeding anniversary thereof (“the
Extension Period”) unless the Company or the Executive provides notice in
writing to the other party of that party’s intention not to extend the
Employment Term, delivered at least ninety (90) days prior to the end of the
Employment Term.

     3. Position. The Executive will be employed in the position of President
and Chief Executive Officer and will perform such services for the Company and
its Affiliates as are customarily associated with such positions and as may
reasonably otherwise be assigned to the Executive from time to time by the Board
(or any authorized committee of the Board). The Executive will devote his full
business time, attention, knowledge and skills to the affairs of the Company and
to his duties hereunder, and will perform such duties diligently and to the best
of his ability. Provided, however, that nothing herein will restrict the
Executive’s ability to engage in charitable, nonprofit, civic, board (provided
that without the prior consent of the Board, the Executive shall not be
permitted to serve on the board of more than one public company in addition to
the Board of the Company), consulting or community activities that do not
unreasonably interfere with the discharge of his responsibilities hereunder.

     4. Compensation and Benefits; Withholding. The Company will provide to the
Executive the compensation and benefits set forth on Schedule 1 attached hereto.
The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes required to be withheld pursuant to any
applicable law.

     5. Reimbursement of Expenses. The Company will reimburse the Executive for
all reasonable business expenses incurred by the Executive in connection with
the performance of

2



--------------------------------------------------------------------------------



 



his duties hereunder, in accordance with and subject to the Company’s
reimbursement policies in effect from time to time and the Company’s receipt of
evidence of such expenses reasonably satisfactory to the Company.

     6. Termination. This Agreement is subject to termination and the Employment
Term will end as follows:

          (a) Death. Immediately upon the Executive’s death.

          (b) Disability. By the Company effective upon written notice to the
Executive in the event of the Executive’s Disability. As used herein,
“Disability” means the inability of the Executive, due to a mental or physical
impairment, to perform the essential functions of his job with or without
reasonable accommodation for a continuous period of more than 90 days or for
90 days in any period of 180 consecutive days. Prior to furnishing notice of
termination for Disability, the Company shall exercise its best efforts to
provide the Executive reasonable accommodation for any such impairment, as
required by the Americans With Disabilities Act, and shall, if requested by the
Executive, exercise its best efforts to assist the Executive in obtaining
benefits under any short-term or long-term disability plan sponsored by the
Company and/or its insurers.

          (c) For Cause. By the Company effective upon written notice to the
Executive for Cause, as set forth in Paragraph 1(a) above.

          (d) Without Cause. By the Company effective immediately upon written
notice to the Executive at any time for any reason other than for Cause or the
Executive’s Disability (including notice by the Company of an intention not to
extend the Employment Term pursuant to Paragraph 2 hereof).

          (e) Resignation. By the Executive effective upon 30 days written
notice to the Company at any time for any reason.

     7. Effect of Termination.

          (a) Compensation and Benefits Assurance Agreement and RSU Agreement.
Contemporaneously herewith, the Company and the Executive have entered into the
Compensation and Benefits Assurance Agreement which provides certain “Severance
Benefits” in connection with a “Qualifying Termination” of employment following
a “Change in Control” (as those terms are defined therein). Notwithstanding
anything to the contrary contained herein, in no event shall any payments or
benefits be made to or provided the Executive under the terms of this Executive
Employment Agreement if Severance Benefits are payable under the Compensation
and Benefits Assurance Agreement. In addition, contemporaneously herewith, the
Company and the Executive have entered into the RSU Agreement. Notwithstanding
anything to the contrary contained herein, the effect of the Executive’s
termination of employment on the award of restricted stock units under the RSU
Agreement shall be determined exclusively under the terms and provisions of the
RSU Agreement.

          (b) Certain Involuntary Terminations of Employment. If the Executive’s
employment hereunder is terminated by the Company (rather than voluntarily by
the Executive)

3



--------------------------------------------------------------------------------



 



prior to a Change in Control for any reason other than Cause, death or
Disability (including a termination by the Company as a result of a notice by
the Company of its decision not to extend the Employment Term as provided by
Paragraph 2 hereof) , the Company agrees to pay to or provide the Executive with
the following:



  (i)   A single cash payment in an amount equal to the Executive’s unpaid Base
Salary, accrued vacation pay, unreimbursed business expenses, and all other
items earned by and owed to the Executive through the Termination Date, to be
paid on or as soon as administratively practicable after the Termination Date.  
  (ii)   A single cash payment in an amount equal to the product of (a) a
fraction represented by the number of days that the Executive was employed
during the year in which the Termination Date occurs divided by 365 and (b) the
bonus to which the Executive would have been entitled under the Company’s Annual
Corporate Performance Incentive Plan for Officers (or any successor plan
thereto) had he remained employed through the end of the plan year in which the
Termination Date occurs, which payment shall be made based upon the same
performance measurement and made at the same time as the payments are determined
and made to the Company’s other executives under the Company’s Annual Corporate
Performance Incentive Plan for Officers (or any successor plan thereto), if any,
for incentive plan year during which the Termination Date occurs.     (iii)   An
amount equal to the sum of two (2) times the Executive’s annual Base Salary in
effect on the Termination Date plus two (2) times the Executive’s target bonus
under the Company’s Annual Corporate Performance Incentive Plan for Officers (or
any successor plan thereto) in effect on the Termination Date, said amount to be
divided into equal installments and payable over a term of two years pursuant to
the Company’s normal payroll policies and schedule.     (iv)   At the exact same
cost to the Executive, and at the same coverage level as in effect as of the
Termination Date (subject to changes in coverage levels applicable to all
employees generally), a continuation of the Executive’s (and the Executive’s
eligible dependents’) health and dental plan coverage for twenty-four
(24) months from the Termination Date. The applicable COBRA health benefit
continuation period shall begin coincident with the beginning of the twenty-four
(24) month benefit continuation period.         Provided, however, the provision
of these benefits shall be discontinued prior to the end of the twenty-four
(24) month continuation period to the extent that the Executive becomes covered
under the health and dental plan of a subsequent employer which does not contain
any exclusion or limitation with respect to any preexisting condition of the
Executive or the Executive’s

4



--------------------------------------------------------------------------------



 



      eligible dependents and provides substantially the same coverage as the
plan sponsored by the Company. For purposes of enforcing this offset provision,
the Executive shall have a duty to inform the Company if the Executive becomes
covered under any such health plan of a subsequent employer. The Executive shall
provide, or cause to provide, to the Company in writing correct, complete, and
timely information concerning the same.     (v)   With respect to each
outstanding performance cycle under the Long Term Incentive Plan for Officers as
of the Termination Date, a pro-rata payout based on (i) the actual results for
the performance cycle as determined by the Company for other executives and
(ii) the number of days in the performance cycle preceding the Termination Date,
to be paid at the same time as the payments are determined and made to the
Company’s other executives under such plan.     (vi)   All unvested stock
options shall become immediately vested and exercisable. Notwithstanding the
provisions of any stock plan or award agreement to the contrary, as to any
vested stock options held by the Executive as of the Termination Date (including
such options as become vested pursuant to the provisions hereof), the Executive
shall have an exercise period of one year following the Termination Date, or
such greater period as provided by the applicable stock option plan or award
agreement, but in no event exceeding the original expiration date of the stock
options.     (vii)   To the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts, benefits or
perquisites required to be paid or provided or which the Executive is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company or its Affiliates through the Termination Date.

          (c) Termination as a result of Death or Disability. If the Executive’s
employment is terminated as a result of death or Disability, the Company agrees
to pay to or provide the Executive and/or his estate with the benefits provided
in Sub-Paragraphs 7(b)(i), (ii), (v), (vi) and (vii) above.

          (d) Termination for Cause. If the Executive’s employment is terminated
by the Company as a result of Cause, the Company agrees to pay to or provide the
Executive with the benefits provided in Sub-Paragraphs 7(b)(i) and (vii) above.
As of the Termination Date, all unvested equity or cash-based long-term
incentive awards shall be forfeited, and any vested stock options shall cease to
be exercisable.

          (e) Termination due to resignation. If the Executive’s employment is
terminated as a result of the Executive’s voluntary resignation (including a
termination by the Executive as a result of a notice by the Executive of his
decision not to extend this Agreement),

5



--------------------------------------------------------------------------------



 



the Company agrees to pay to and provide the Executive with the benefits
provided in Sub-Paragraphs 7(b)(i) and (vii) above. As of the Termination Date,
all unvested equity or cash-based long-term incentive awards shall be forfeited,
and any vested stock options shall remain exercisable for such period as
specified in the applicable stock plan or award agreement.

     8. Representations, Warranties and Agreements of the Executive.

          (a) Authority. The Executive represents and warrants to the Company
that the Executive is not obligated or restricted under any agreement (including
any non-competition or confidentiality agreement), judgment, decree, order or
other restraint of any kind that could materially impair the Executive’s ability
to perform the duties and obligations required of the Executive hereunder.

          (b) Conduct. The Executive agrees to abide by the Company’s generally
applicable rules of conduct for its executives and to refrain from intentionally
or willfully taking any action or making any statements with the purpose of
disparaging the goodwill or reputation of the Company or its Affiliates.

          (c) Confidential Information.

               (i) The Executive acknowledges that as a result of his employment
with the Company the Executive will receive access to confidential information
of the Company and its Affiliates, including information relating to customers,
clients, suppliers, distributors, investors, lenders, consultants, independent
contractors and executives of the Company and its Affiliates; price lists and
pricing policies; financial statements and information; budgets and projections;
business plans; production costs; market research; marketing, sales and
distribution strategies; manufacturing techniques; processes and business
methods; technical information; pending projects and proposals; new business
plans and initiatives; research and development projects; inventions,
discoveries, ideas, technologies, trade secrets, know-how, formulae, designs,
patterns, marks, names, improvements, industrial designs, mask works, works of
authorship and other intellectual property; devices; samples; plans, drawings
and specifications; photographs and digital images; computer software and
programming; all other confidential information and materials relating to the
businesses of the Company and its Affiliates; and all notes, analyses,
compilations, studies, summaries, reports, manuals, documents and other
materials prepared by or for the Company or its Affiliates containing or based
in whole or in part on any of the foregoing (all of the foregoing, whether
communicated in verbal, written, graphic, electronic or any other form, whether
or not conceived, developed or prepared in whole or in part by the Executive and
whether received by the Executive before or after the date hereof, collectively,
“Confidential Information”).

               (ii) The Executive acknowledges that the Confidential Information
is owned or licensed by the Company or its Affiliates; is unique, valuable,
proprietary and confidential; and derives independent actual or potential
commercial value from not being generally known or available to the public. The
Executive hereby relinquishes, and agrees that he will not at any time claim,
any right, title or interest of any kind in or to any Confidential Information.

6



--------------------------------------------------------------------------------



 



               (iii) The Executive agrees that the Executive will maintain the
confidentiality of the Confidential Information at all times during and after
the Executive’s employment with the Company and will not, at any time, directly
or indirectly, use any Confidential Information for his own benefit or for the
benefit of any other Person, reveal or disclose any Confidential Information to
any Person other than authorized representatives of the Company, or remove or
aid in the removal from the Company’s or its Affiliates’ premises of any
Confidential Information, except (A) in the performance of the Executive’s
duties in the furtherance of the business of the Company or (B) with the prior
written consent of an authorized officer of the Company. The covenants in this
Paragraph 8(c)(iii) will not apply to information that (x) is or becomes
available to the general public through no breach of this Agreement by the
Executive or breach by any other Person of a duty of confidentiality to the
Company or its Affiliates or (y) the Executive is required to disclose by
applicable law or court order; provided, however, that the Executive will notify
the Company in writing of such required disclosure as much in advance as
practicable in the circumstances and cooperate with the Company to limit the
scope of such disclosure.

               (iv) At the Termination Date, the Executive will turn over and
return to the Company all Confidential Information in any form (including all
copies and reproductions thereof) and all other property whatsoever of the
Company or its Affiliates in or under his possession or control.

          (d) Ownership of Intellectual Property.

               (i) The Executive will immediately and fully disclose in writing
to the Company all inventions, discoveries, ideas, technologies, trade secrets,
know-how, formulae, designs, patterns, marks, names, improvements, industrial
designs, mask works, works of authorship and other intellectual property
conceived or developed in whole or in part by the Executive, or in which the
Executive may have aided in its conception or development, while employed by the
Company (collectively, “Intellectual Property”).

               (ii) The Executive does hereby, and will from time to time
immediately upon the conception or development of any Intellectual Property,
assign to the Company all of the Executive’s right, title and interest in and to
all such Intellectual Property (whether or not patentable, registrable,
recordable or protectable by copyright and regardless of whether the Company
pursues any of the foregoing). If any Intellectual Property falls within the
definition of “work made for hire,” as such term is defined in 17 U.S.C. § 101,
such Intellectual Property will be considered “work made for hire” and the
copyright of such Intellectual Property will be owned solely and exclusively by
the Company. If any Intellectual Property does not fall within such definition
of “work made for hire,” then the Executive’s right, title and interest in and
to such Intellectual Property will be assigned to the Company pursuant to the
first sentence of this Paragraph 8(d)(ii). The Executive will execute and
deliver any assignment instruments and do all other things reasonably requested
by the Company (both during and after the Executive’s employment with the
Company) in order to more fully vest in the Company sole and exclusive right,
title and interest in and to all Intellectual Property.

               (iii) The obligations of the Executive under Paragraph 8(d)(ii)
shall not apply to a particular circumstance to the extent such obligations are
unenforceable in such circumstance pursuant to the provisions of Section 66-57.1
of the North Carolina General

7



--------------------------------------------------------------------------------



 



Statutes (as amended from time to time), provided that the obligations of the
Executive under Paragraph 8(d)(ii) shall continue to be binding upon the
Executive in all other circumstances. The Executive will bear the burden of
proof in establishing the applicability of such statute to a particular
circumstance.

          (e) Non-Competition and Non-Solicitation.

          (i) As used in this Agreement, the following terms have the meanings
given to such terms below:

               (A) “Affiliate” of a Person means any Person that, directly or
indirectly, through one or more intermediaries or otherwise, controls, is
controlled by, or is under common control with such Person, where “control”
means the ability to direct management or policies through the ownership of
voting securities, by contract or otherwise.

               (B) “Business” means (i) the manufacture, distribution and/or
sale of snack food products and (ii) the business(es) in which the Company or
its Affiliates are or were actively engaged at the time of, or during the
12-month period prior to, the Termination Date and which business(es), at the
request of the Executive within a reasonable period following the Termination
Date, are identified by the Company in writing to the Executive.

               (C) “Customer” means any Person who is or was a customer or
client of the Company or its Affiliates (i) at the time of, or during the
12-month period prior to, the Termination Date (ii) at the time of, or during
the 12-month period prior to, the Termination Date and with whom the Executive
had dealings in the course of his employment with the Company.

               (D) “Company Executive” means any Person who is or was an
executive of the Company or its Affiliates at the time of, or during the
12-month period prior to, the Termination Date.

               (E) “Person” means any individual, corporation, limited liability
company, partnership, company, sole proprietorship, joint venture, trust,
estate, association, organization, labor union, governmental body or other
entity.

               (F) “Products and Services” means (i) snack food products; and
(ii) the products and/or services actively marketed by the Company or its
Affiliates at the time of, or during the 12-month period prior to, the
Termination Date, and which products and/or services, at the request of the
Executive within a reasonable period following the Termination Date, are
identified by the Company in writing to the Executive.

               (G) “Representative” of a Person means (i) a shareholder,
director, officer, member, manager, partner, joint venturer, owner, executive,
agent, representative, employee, independent contractor, consultant, advisor,
licensor or licensee of, for, to or with such Person, (ii) an investor in such
Person or a lender (irrespective of whether interest is charged) to such Person
or (iii) any Person acting for, on behalf of or together with such Person.

               (H) “Restricted Period” means the period commencing on the
Termination Date and ending on the second anniversary of such date.

8



--------------------------------------------------------------------------------



 



               (I) “Territory” means: (i) all states in the United States east
of the Rocky Mountains, (ii) any state in the United States in which the Company
or its Affiliates does or did business at the time of, or during the 12-month
period prior to, the Termination Date, (iii) the United States of America,
(iv) any province in Canada in which the Company or its Affiliates does or did
business at the time of, or during the 12-month period prior to, the Termination
Date, (v) the United Kingdom, (vi) Ireland, and (vii) any other country in which
the Company or its Affiliates does or did business at the time of, or during the
12-month period prior to, the Termination Date.

          (ii) The Executive agrees not to engage in any activities competitive
with the Company or its Affiliates at any time during the Executive’s employment
with the Company, including any activities similar to those described in
Subparagraphs (A) through (F) below, except in furtherance of the Company’s
business. Furthermore, the Executive agrees that, except as otherwise approved
in writing by the Company, during the Restricted Period, the Executive will not,
directly or indirectly:

               (A) engage in the Business in the Territory or market, sell or
provide Products and Services in the Territory;

               (B) solicit any Customer for purposes of marketing, selling or
providing Products and Services to such Customer;

               (C) accept as a customer any Customer for purposes of marketing,
selling or providing Products and Services to such Customer;

               (D) induce or attempt to induce any Company Executive to
terminate his or her employment with the Company or its Affiliates;

               (E) interfere with the business relationship between a Customer,
Company Executive or supplier and the Company or its Affiliates; or

               (F) be or become a Representative of any Person who engages in
any of the foregoing activities (provided, however, that with respect to this
Subparagraph (F), the Executive may become employed by or associated with a
Person who sells competitive Products and Services if and only if the
Executive’s job duties and responsibilities involve product and service lines
which are not competitive with the Products and Services of the Company);

provided, however, that the foregoing will not restrict the ability of the
Executive to purchase or otherwise acquire up to one percent of any class of
securities of any Person (but without otherwise participating in the activities
of such Person) if such securities have been registered under Sections 12(b) or
12(g) of the Securities Exchange Act of 1934.

               (f) Reasonableness of Restrictions. The Executive agrees that the
covenants in this Paragraph 8 are reasonable given the real and potential
competition encountered (and reasonably expected to be encountered) by the
Company and its Affiliates and the substantial knowledge and goodwill the
Executive will acquire with respect to the business of the Company and its
Affiliates as a result of his employment with the Company. Notwithstanding the

9



--------------------------------------------------------------------------------



 



foregoing, in the event that any provision of this Paragraph 8 is determined by
a court to be invalid or unenforceable, such court may, and is hereby authorized
to, reduce or limit the terms of such provision to allow it to be enforced.
Without limiting the foregoing, in the event that the absence of a time
limitation in Paragraph 8(c) is determined by a court to be unreasonable, such
court may, and is hereby authorized to, impose the maximum limitation as it
deems reasonable.

          (g) Injunctive Relief; Expenses. The Executive acknowledges that the
Company and its Affiliates may suffer irreparable harm in the event that the
Executive breaches any of the Executive’s obligations under this Paragraph 8 and
that monetary damages may be inadequate to compensate the Company and its
Affiliates for such breach. Accordingly, the Executive agrees that, in the event
of a breach by the Executive of any of the Executive’s obligations under this
Paragraph 8, the Company will be entitled to obtain from any court of competent
jurisdiction preliminary and permanent injunctive relief in order to prevent or
to restrain any such breach.

          9. Miscellaneous.

          (a) Further Assurances. The Executive agrees to furnish upon request
to the Company such further information, to execute and deliver to the Company
such other documents, and to do such other acts and things, all as the Company
may reasonably request at any time for the purpose of carrying out the intent of
this Agreement.

          (b) Litigation Support. During the Employment Term and for a period of
twenty-four months following the Termination Date, if the Company is evaluating,
pursuing, contesting or defending any proceeding, charge, complaint, claim,
demand, notice, action, suit, litigation, hearing, audit, investigation,
arbitration or mediation, in each case whether initiated by or against the
Company (collectively, “Proceeding”), the Executive will reasonably cooperate
with the Company and its counsel in the evaluation, pursuit, contest or defense
of the Proceeding and provide such testimony and access to books and records as
may be reasonably necessary in connection therewith. The Company agrees
reasonably to accommodate the Executive’s schedule and to reimburse the
Executive for the Executive’s out-of-pocket expenses or actual lost wages or
compensation related to such cooperation. These provisions will not apply if the
Proceeding arises out of circumstances that would or are alleged to give rise to
Cause.

          (c) Entire Agreement. This Agreement and the Compensation and Benefits
Assurance Agreement and RSU Agreement together constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements (whether written or oral and whether express or
implied) between the parties to the extent related to such subject matter.

          (d) Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties and their respective successors, permitted
assigns and, in the case of the Executive, personal representatives. The
Executive may not assign, delegate or otherwise transfer any of the Executive’s
rights, interests or obligations in this Agreement without the prior written
approval of the Company.

10



--------------------------------------------------------------------------------



 



          (e) Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same agreement.

          (f) Notices. Any notice pursuant to this Agreement must be in writing
and will be deemed effectively given to the other party on the earliest of the
date (i) three business days after such notice is sent by registered U.S. mail,
return receipt requested, (ii) one business day after receipt of confirmation if
such notice is sent by facsimile, (iii) one business day after delivery of such
notice into the custody and control of an overnight courier service for next day
delivery, (iv) one business day after delivery of such notice in person and
(v) such notice is received by that party; in each case to the appropriate
address below (or to such other address as a party may designate by notice to
the other party):

         

  If to the Executive:   If to the Company:
 
       

  David V. Singer   Lance, Inc.

  3401 Royden Pl.   P.O. Box 32368

  Charlotte, NC 28226   8600 South Boulevard

      Charlotte, NC 28232

      Fax: (704) 554-5562

  Phone: (704) 542-8989   Phone:(704) 554-1421

      Attn: Vice President—Finance

A “business day” for purposes of this Paragraph means any day that is not a
Saturday, Sunday or any other day on which banks are required or authorized by
law to be closed in Charlotte, North Carolina.

          (g) Amendments and Waivers. No amendment of any provision of this
Agreement will be valid unless the amendment is in writing and signed by the
Company and the Executive. No waiver of any provision of this Agreement will be
valid unless the waiver is in writing and signed by the waiving party. The
failure of a party at any time to require performance of any provision of this
Agreement will not affect such party’s rights at a later time to enforce such
provision. No waiver by a party of any breach of this Agreement will be deemed
to extend to any other breach hereunder or affect in any way any rights arising
by virtue of any other breach.

          (h) Severability. Each provision of this Agreement is severable from
every other provision of this Agreement. Any provision of this Agreement that is
determined by any court of competent jurisdiction to be invalid or unenforceable
will not affect the validity or enforceability of any other provision hereof or
the invalid or unenforceable provision in any other situation or in any other
jurisdiction. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

          (i) Construction. The Paragraph headings in this Agreement are
inserted for convenience only and are not intended to affect the interpretation
of this Agreement. Any reference in this Agreement to any Paragraph refers to
the corresponding Paragraph of this Agreement. Any reference in this Agreement
to any Schedule refers to the corresponding

11



--------------------------------------------------------------------------------



 



Schedule attached to this Agreement and all such Schedules are incorporated
herein by reference. The word “including” in this Agreement means “including
without limitation.” This Agreement will be construed as if drafted jointly by
the Company and the Executive and no presumption or burden of proof will arise
favoring or disfavoring the Company or the Executive by virtue of the authorship
of any provision in this Agreement. All words in this Agreement will be
construed to be of such gender or number as the circumstances require.

          (j) Survival. The terms of Paragraphs 5, 6, 7, 8 and 9 will survive
the expiration or termination of this Agreement for any reason.

          (k) Remedies Cumulative. The rights and remedies of the parties under
this Agreement are cumulative (not alternative) and in addition to all other
rights and remedies available to such parties at law, in equity, by contract or
otherwise.

          (l) Governing Law. This Agreement will be governed by the laws of the
State of North Carolina without giving effect to any choice or conflict of law
principles of any jurisdiction.

          (m) Jurisdiction; Venue. Each party (i) consents to the personal
jurisdiction of any state or federal court located in Charlotte, North Carolina
(and any corresponding appellate court) in any proceeding arising out of or
relating to this Agreement or the Executive’s employment by the Company,
(ii) waives any venue or inconvenient forum defense to any proceeding maintained
in such courts and (iii) except as otherwise provided in this Agreement, agrees
not to bring any proceeding arising out of or relating to this Agreement or the
Executive’s employment by the Company in any other court.

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

            EXECUTIVE:
      /s/ David V. Singer       David V. Singer              COMPANY:


Lance, Inc
      By:   /s/ Earl D. Leake         Earl D. Leake        Vice President   

12



--------------------------------------------------------------------------------



 



         

Exhibit 10.1

Schedule 1

Compensation and Benefits Summary

     
Name of Executive:
  David V. Singer
 
   
Social Security No.:
  [Social security number not required to be disclosed]
 
   
Address:
  3401 Royden Pl.
Charlotte, NC 28226
 
   
Telephone Number:
  (704) 542-8989
 
   
Position:
  President and Chief Executive Officer

     The compensation and benefits to be provided by the Company to the
Executive pursuant to the foregoing Employment Agreement are as follows:

     1. Base Salary. During the Employment Term, the Company will pay to the
Executive a base salary at an annual rate of Five Hundred Thousand Dollars
($500,000) payable in equal installments in accordance with the Company’s
customary payroll practices as in effect from time to time. Such Base Salary
will be reviewed at least annually by the Board and may be increased in the sole
discretion of the Board. Such Base Salary (including any increased salary
authorized by the Board) may not be decreased during the Employment Term.

     2. Other Compensation and Benefits. During the Employment Term, the
Executive will be entitled to the following additional compensation and
benefits:



  (A)   Annual bonus compensation     •   2005 annual bonus award. The bonus
amount shall be determined by the Compensation Committee of the Board based on a
review of the Executive’s performance during 2005; provided, however, that the
bonus amount awarded for 2005 shall not be less than 100% of the Executive’s
actual Base Salary paid during 2005. This amount will be paid no later than the
date such amounts are paid to other executives who participate in such bonus
plan.     •   Annual bonus opportunity following 2005. The Executive shall
participate in the Company’s Annual Corporate Performance Incentive Plan for
each year during the Employment Term beginning after December 31, 2005. The
Executive’s target annual bonus opportunity under such plan shall equal 100% of
the Executive’s annual Base Salary.

 



--------------------------------------------------------------------------------



 



  (B)   Annual long-term incentive compensation     •   New Hire RSU Award. The
Executive is being granted an award of 300,000 Restricted Stock Units effective
as of the Effective Date pursuant to the RSU Agreement between the Company and
the Executive.     •   2005 long-term incentive award. In addition to amounts
that may become payable under Paragraph 2(A) above, the Executive shall be
awarded a target incentive under the Company’s 2005 Long-Term Incentive Plan for
Officers (for the performance cycle covering the three fiscal years 2005 through
2007) in the amount of $150,000 times a fraction, the numerator of which is the
number of days in the 2005-2007 performance cycle from and after the Effective
Date and the denominator of which is the total number of days in the 2005-2007
performance cycle. The actual award shall be determined under the provisions of
the plan and, notwithstanding any provision of the plan to the contrary, shall
be payable in cash at the time such payments are made to other executives who
participate in such plan.     •   Annual long-term incentive opportunity
following 2005. The Executive shall have a total annual long-term incentive
opportunity for each year during the Employment Term beginning after 2005 equal
to 120% of the Executive’s Base Salary for the year (“the Guaranteed LTIP
Amount”) , provided as follows:



  —   75% of the Guaranteed LTIP Amount shall be delivered through a grant of
stock options under the Company’s 2003 Key Employee Stock Plan (or any successor
plan). The number of stock options shall equal (a) 75% of the Guaranteed LTIP
Amount divided by (b) the per share Black-Scholes value of the stock options
determined by the Company as of a date within a reasonable period of time prior
to the grant date. The stock options shall be granted with an exercise price
equal to the fair market value of the Company’s common stock on the grant date
and shall vest in three equal annual installments beginning on the first
anniversary of the grant date. All other terms and provisions of the stock
options shall be consistent with the terms and provisions of the applicable
stock option plan, except to the extent otherwise provided in this Agreement or
the Compensation and Benefits Assurance Agreement.     —   The remaining 25% of
the Guaranteed LTIP Amount shall be a target award for the performance cycle
under the Company’s Long-Term Incentive Plan for Officers beginning in the
applicable year. The actual award shall be determined under the provisions of
the plan based on performance during the applicable performance cycle (and
resulting in an actual award ranging from 0% to 400% of the target award) and,
notwithstanding any provision of the plan to the contrary, shall be payable in
cash at the time such payments are made to other executives who participate in
such plan.



  (C)   Other Benefits     •   Automobile. The Company will furnish the
Executive the use of an automobile subject to applicable Company policies and
practice and will reimburse the Executive for normal gasoline and maintenance
charges, subject to proper allocation of personal use for income tax purposes.  
  •   Club Dues. The Company will pay to the Executive an amount equal to the
cost of the Executive’s membership in a country club that is located in the
Charlotte, North Carolina area (exclusive of charges for personal items) and to
be designated

14



--------------------------------------------------------------------------------



 



      by the Executive on the Effective Date. Periodically but no less
frequently than annually, the Company shall also pay to the Executive an
additional payment (a “Gross-up Payment”) in an amount such that after payment
by the Executive of all federal and state income and payroll taxes on the
Gross-up Payment, the Executive retains an after-tax amount of the Gross-up
Payment sufficient to meet the federal and state income and payroll tax
liabilities imposed upon any payments for club membership made hereunder.    
•   General Benefits. The Executive will be entitled to such other health and
welfare benefits (including vacation benefits), and to participate in such
pension, profit- sharing and other qualified and non-qualified retirement plans,
and any other perquisites or benefits that are and have been generally made
available to similarly situated executives of the Company from time to time.
Except as specifically provided herein, the Executive shall not be entitled to
any other fringe benefits or perquisites.

(D) Modification of Plans

The Company shall be fully entitled to make changes to its incentive,
compensation and benefit plans, but such changes and amendments will not
materially impair the economic value to the compensation and benefits provided
to the Executive under this Agreement, including the schedule attached thereto.

15